Citation Nr: 0335951	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include arthritis.

2.  Entitlement to service connection for a hip disorder, to 
include arthritis, claimed as secondary to a low back 
disorder.

3.  Entitlement to service connection for headaches, claimed 
as secondary to a low back disorder.

4.  Entitlement to service connection for ulcers, claimed as 
secondary to a low back disorder.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to a low back disorder.

6.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to a low back disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis, claimed as secondary to a low 
back disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from September 25, 1961 to 
August 16, 1962.  

In April 2001, the RO received the veteran's claim of 
entitlement to service connection for a low back disorder and 
claims of entitlement to service connection for a hip 
disorder, headaches, ulcers, hypertension, a cardiovascular 
disorder and a bilateral knee disorder, all of which were 
claimed as secondary to the back disorder.  In a July 2002 
rating decision, the RO denied all claims.  The veteran 
disagreed with the July 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal 
(VA Form 9) in December 2002.  

The Board notes that the November 2002 statement of the case 
(SOC) and the VA Form 8 [Certification of Appeal] refer to 
entitlement to service connection for arthritis as a separate 
issue.  From a review of the veteran's statements and the 
medical evidence, it appears that the issue of the veteran's 
entitlement to service connection to some generalized form of 
arthritis has not been raised.  Rather, the veteran seeks 
service connection for arthritis of specific joints, 
specifically the  low back, hip and knees.  Accordingly, the 
Board believe that only the issues set forth on the first 
page of this remand are on appeal.   See 38 C.F.R. § 19.35 
(2003) [ a VA Form 8 is issued by the RO for administrative 
purposes only and does not confer or deprive the Board of 
jurisdiction of an issue].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claimed low back disorder, the 
evidence contains competent medical evidence of a current low 
back disability and evidence of an injury to the veteran's 
low back in service.  A VA examination was conducted in April 
2002.  The examiner diagnosed degenerative arthritis of the 
lumbar spine, and found that it was most likely attributable 
to "repetitive" injury.  This was based primarily on x-rays 
showing mild evidence of diffuse arthritis.  The examiner 
concluded based on these findings that the veteran's symptoms 
were highly likely not due to trauma in service.

While the examiner's opinion appears to address the question 
at issue, i.e., medical nexus, the Board notes that the 
examiner does not appear to have reviewed the veteran's claim 
folder in conjunction with the examination.  The examination 
report does not state whether the records were reviewed, and 
the examiner only discussed the veteran's medical history in 
terms of what the veteran told him during the examination.  
This is significant, because the examiner focused his 
discussion on the diagnosis of arthritis, and made only 
incidental findings with respect to other potential 
diagnoses.  The Board notes that a January 1984 clinical note 
contains a diagnosis of "[c]hronic lumbar strain".  The 
service medical records show that the veteran was diagnosed 
with a lumbar strain in September 1961, following the initial 
in-service injury.  Given such findings, the Board finds that 
an opinion is needed to address the question of whether the 
veteran still has a chronic lumbar strain, and whether it is 
likely related to the in-service injury.  

Because the veteran has claimed that he has a hip disorder, 
headaches, ulcers, hypertension, a cardiovascular disorder 
and a bilateral knee disorder, all of which are claimed as 
secondary to his low back disorder, these issues are 
inextricably intertwined with the issue of entitlement to 
service connection for a low back disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.	The veteran should be afforded a spine 
examination to determine the nature 
and etiology of any current low back 
disorders.  The examiner is asked to 
review the veteran's claim file in 
conjunction with the examination.  The 
examiner should identify any and all 
current diagnoses related to the low 
back, and to specifically address 
whether a chronic low back strain is 
currently present.  For any low back 
disorder diagnosed, the examiner is 
asked to state an opinion as to 
whether such disorder is at least as 
likely as not related to the veteran's 
military service.  A report of the 
examination should be associated with 
the veteran's VA claims folder.

2.  After the above examination is 
completed, the veteran's claims should 
be readjudicated.  If any claim 
remains denied, VBA should issue a 
supplemental statement of the case.  
The case should then be returned to 
the Board, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




